Per Curiam.
The applicant seeks leave to appeal, after a finding by a jury that he was a defective delinquent, from an order of the Crimi*620nal Court of Baltimore committing him to the Patuxent Institution.
After having been convicted on November 10, 1961, of burglary and sentenced to three years, he was transferred to Patuxent Institution and after examination there, he was determined to be a defective delinquent, as defined in Code (1957, 1962 Cum. Supp.), Article 31B, § 5. A hearing was held before a jury on February 1, 1963, in the Criminal Court of Baltimore. At the hearing, evidence was presented which included a report made on the examination at Patuxent, as well as evidence presented by the applicant to show he was not a defective delinquent. Purks v. State, 226 Md. 43, 171 A. 2d 726. The applicant now contends there was error by the court below in failing to grant his motion for a directed verdict at the close of all the evidence. The applicant was represented by court appointed counsel at the hearing. The jury had before it the report of the Patuxent Institution, which stated that he was a defective delinquent. Notwithstanding that, applicant presented evidence to refute this finding. The court clearly had before it sufficient evidence to support the sending of the issue to the jury, and we consequently hold that there was no error below.

Application denied.